Name: Council Regulation (EC) No 2229/95 of 19 September 1995 amending Regulation (EC) No 2472/94 suspending certain elements of the embargo on the Federal Republic of Yugoslavia (Serbia and Montenegro)
 Type: Regulation
 Subject Matter: international trade;  political geography;  international affairs;  organisation of transport
 Date Published: nan

 22. 9 . 95 IEN Official Journal of the European Communities No L 227/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2229/95 of 19 September 1995 amending Regulation (EC) No 2472/94 suspending certain elements of the embargo on the Federal Republic of Yugoslavia (Serbia and Montenegro) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 228a thereof, Having regard to the Common Position of 19 September 1995 defined by the Council on the basis of Article J.2 of the Treaty on European Union with regard to the exten ­ sion of the suspension of certain restrictions on trade with the Federal Republic of Yugoslavia (Serbia and Monte ­ negro) (') as decided upon by the United Nations Security Council in its Resolution 1015 (1995), Having regard to the proposal from the Commission, Whereas the United Nations Security Council has decided that the restrictions and other measures referred to in paragraph 1 of its Resolution 943 (1994) will be suspended until 18 March 1996 ; Whereas, under these conditions, the Community must adapt its existing legislation accordingly, and in particular Regulation (EC) No 2472/94 (2), HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 7 of Regulation (EC) No 2472/94 shall be replaced by the following : ' It shall apply until 18 March 1996.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 19 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 September 1995. For the Council The President J. SOLANA (2) OJ No L 266, 15 . 10 . 1994, p. 8 . Regulation as last amended by Regulation (EC) No 1673/95 (OJ No L 160 , 11 . 7 . 1995, p. 1 ).(') See page 2 of this Official Journal .